DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 53 is rejected under 35 USC 101 because the claimed subject matter “A computer program product” is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term matter “A computer program product” is directed to software per se. It would be statutory if the computer program product is embodied on a non-transitory computer readable medium, provided the instant specification supports the limitation thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "substantially" in claim 46 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the phrase: “prevent transmission of the second value if the second value is substantially equal to the first value.” Is considered vague and indefinite, because it is unclear whether “substantially equal to” means the same as “equal to” or “similar to”, etc. The applicant is suggested to clearly define the term. Similar issue exists in claims 37, 39, 42, 46, 49, 53.
	Regarding claim 51, line 3, the term “the first performance indicator” has no antecedent basis. 
In line 6, the terms “the second value” and “the second performance indicator” have no antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


37, 41, 42, 46, 48, 49, 53  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference: Wong et al. (EP2836004).
Regarding claim 46, Wong et al. discloses an apparatus (see small cell in fig. 11) for a first device of a cellular communication system, the apparatus comprising: at least one processor (see para. 0099), and at least one memory (see para. 0099) including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:  4Docket No. NC900731-US-PCT Customer No. 73658 
acquire a first value (read as the prior report or previous performance indicator report having a first measurement value in para. 0010, 0063, 0069) of a performance indicator (EP2836004 see para. 0008, 0010, 0011, 0063, 0069). The previously reported cell performance indicator is measured by the small cell base station; 
cause a transmission of management plane performance data to a second device of the cellular communication system, said performance data comprising said first value (EP2836004 see para. 0008, 0010, 0063, 0064, 0068, 0069, 0071; In para. 0010, … , the policy specifies a threshold amount of change from a previously-reported cell performance indicator.  In para. 0063, …the policy may be sent to the small cell prior to any report being issued by the small ceil, or may be sent after the first or ’n’th report). The previous report (i.e., Cell Performance Indicator or Key Performance Indicator (KPI)) transmitted by the small cell contains the first measurement value for determining the policy;
acquire a second value of the performance indicator, the second value following the first value (EP2836004 see para. 0010, 0011; should the current performance indicator measured by the small ceil base station differ to that which has previously been reported by greater than that threshold amount, then the current performance indicator is to be reported.); 
prevent transmission of the second value if the second value is substantially equal to the first value (EP2836004 see ; para. 0011, 0093, 0094; only reporting the KPI when the KPI changes by a 
Claims 37 and 53 are directed to a method and a computer program product (Wong et al. see para. 0100) which are rejected similarly to claim 46.
Regarding claims 41, 48, Wong et al. discloses the feature wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: prevent the transmission of the second value; acquire a third value of the performance indicator, the third value consecutive to the second value; and prevent transmission of the third value if the second and third values are situated within a same value range amongst the plurality of contiguous value ranges, otherwise cause the transmission of the third value to the second device (EP2836004 see ; para. 0013, 0014, 0061, 0093, 0094; In para. 0061, … In particular, when the performance indicators are relatively static, or fall within particular expected boundaries or ranges, the benefit of providing such indicators may be Insufficient compared to the drain on resources caused by transmitting these indicators. In para. 0093, …only reporting the KPI when Its value is outside of a range).  In other words, other measurement values (i.e., second, third, fourth etc.) fall within the particular range is not transmitted.
Regarding claims 42, 49, Wong et al. discloses the feature wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: receive a control message configuring the first device to prevent the transmission of the second value if the second value is substantially equal to the first value and/or to prevent the transmission of the second value if the first and second values are situated within the same value range amongst the plurality of contiguous value ranges (EP2836004 see para. 0093; the RNC determines the policy to be employed by the small cell base station when determining whether or not to send KPI information).  The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-40, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: Wong et al. (EP2836004) in view of Turanyi et al. (Pub No.: 2016/0241483).
Regarding claims 38, 47, Wong et al. discloses the feature wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to 
However, Wong et al. does not explicitly disclose contiguous value ranges. Turanyi et al. from the same or similar field of endeavor discloses the contiguous value ranges (Turanyi et al. see para. 0063-0066, 0074; when a packet arrives with a first value V or VNO value that falls into the ith bin, which ranges from V.sub.i,lower to V.sub.i,upper, with V.sub.i,lower<V<V.sub.i,higher. In para. 0074, … So if the value space is from 1 to 100 and the values are divided into 10 bins, and e.g. the bandwidth of packets in the 1-10 value range (BW10) is measured just as bandwidth in the 11-20 (BW9) value range,).  In other words, the value range is divided into N bins, wherein the bins are contiguously ranged from, for example 1-10 value range (BW10), 11-20 (BW9) value range, etc.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wong et al. and to implement with the contiguous value ranges as taught by Turanyi et al. such that the value ranges are continuously defined.
The motivation would be to improve network throughput.
Regarding claim 39, Turanyi et al. discloses the feature wherein each of the plurality of contiguous value ranges is substantially of equal size (Turanyi et al. see fig. 3; para. 0063-0066, 0074; The value range of the incoming traffic is split into N bins or buffers, which can be of equal size or follow logarithmic sizing or else. In para. 0074, … So if the value space is from 1 to 100 and the values are 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wong et al. and to implement with the contiguous value ranges with equal size as taught by Turanyi et al. such that the value ranges are evenly defined. The motivation would be to increase reliability.
Regarding claim 40, Turanyi et al. discloses the feature wherein size of the plurality of contiguous value ranges increases or decreases according to a logarithmic function (Turanyi et al. see para. 0063-0066; The value range of the incoming traffic is split into N bins or buffers, which can be of equal size or follow logarithmic sizing or else.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wong et al. and to implement with the contiguous value ranges with logarithmic sizing as taught by Turanyi et al. The motivation would be to increase reliability.

Claims 45, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: Wong et al. (EP2836004) in view of IDS reference: Adam Silberstein et al.: “Constraint Chaining: On Energy-Efficient Continuous Monitoring in Sensor Networks”, ACM SIGMOD/PODS JUNE 26-29 2006, Pages 157-168, XP058263224, DOI: 10.1145/1142473.1142492, ISBN: 978-1-59593-434-5, hereinafter referred as “Adam et al.”.
Regarding claims 45, 52, Wong et al. does not explicitly disclose the feature wherein in response to preventing the transmission of a certain number of successively acquired performance indicator values, transmission of a heartbeat signal to the second device.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wong et al. and to implement with the feature as taught by Adam et al. to transmit a heartbeat signal after a node has been suppressed a number of reporting.
The motivation would be to provide network reliability.

Allowable Subject Matter
Claims 43, 44, 50, 51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (Pub No.: 2013/0115958) and Li et al. (Pub No.: 2018/0234309) are show systems which considered pertinent to the claimed invention.
Wei discloses a method for cell handover in a communication system supporting carrier aggregation, which may include: selecting, by a terminal device in the communication system when the terminal device moves to edge of a currently serving cell, one or more from one or more neighbor cells based on carrier aggregation manners of the one or more neighbor cells, as objects to be measured; measuring, by the terminal device, performances of the objects to be measured to obtain one or more measurement results; and transmitting, by the terminal device, the one or more measurement results to a source base station currently serving the terminal device, as a performance measurement report of the one or more neighbor cells.
Li et al. discloses a testing method, device and system for testing the performance of a Deep Packet Inspection (DPI) device. In this method, a performance analyzing device respectively acquires packet transmission characteristics of packets when being directly forwarded and packet transmission characteristics of the packets having been processed by the DPI device; and a test result on the performance of the DPI device with larger reference significance is acquired by comparing the two packet transmission characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/               Primary Examiner, Art Unit 2464